Citation Nr: 1129472	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-32 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected lumbar disc disease (claimed as low back pain).

2.  Entitlement to service connection for claimed pain in lower legs, to include as due to a service-connected disability.

3.  Entitlement to service connection for claimed multiple sclerosis (MS).

4.  Entitlement to service connection for claimed sinusitis.

5.  Entitlement to service connection for claimed depression.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to March 1993.

This case comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the RO.

In an October 2006 rating decision, the RO denied the claims of service connection claims of MS, sinusitis, depression, and pain in lower legs, and granted service connection and assigned an increased rating of 10 percent for the service-connected lumbar disc disease, effective on May 30, 2006.  

The issue of whether new and material evidence was received to reopen a claim for urinary incontinence has been raised by the record as indicated in an October 2007 written statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

The Veteran's last VA examination for the service-connected low back disability was performed in September 2006.  The VA Office of General Counsel has held that, while a lapse of time in and of itself does not necessarily require a re-examination in rating cases, a further examination is needed in instances where the Veteran has reported a worsening in the disability since the last examination.  See VAOPGCPREC 11-95 (Apr. 7, 1995).  

Further, the Veteran should be afforded a VA examination to determine the nature and likely etiology of the claimed leg pain, sinusitis, depression, and MS pursuant to 38 C.F.R. § 3.159.  

The Board notes that the service treatment records (STRs) reflect complaints of depression, sinus problems, swollen painful joints and pain in lower legs.  (See Dental Health Questionnaire and September 1990, December 2001, and November 1992 STRs).  

Moreover, an April 2006 private statement from, Dr. J. A. opined, in essence, that the Veteran's MS symptoms had their onset in service.

Prior to arranging for the Veteran to undergo further VA examination, the RO should obtain and associate with the claims folder any outstanding VA medical records and pertinent private records.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO must otherwise review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000 is completed.  Particularly, the RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish service connection, to include on a secondary basis.

2.  The RO should take appropriate steps to request authorization and full address information from the Veteran in order to obtain copies of all records of private medical treatment currently associated with the claims file referable to the claimed conditions since service.  The RO also should obtain copies of any VA treatment records pertaining to the issues on appeal.  Associate all records received with the claims file.  If the search for such records has negative results, the RO should notify the Veteran and include an explanation of the results of the search in the claims file.

3.  Then, the Veteran should be afforded a VA examination to determine the current severity of his service-connected low back disability.  The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the entire claims file in conjunction with the examination.

The spine examination should provide the range of motion of the spine in degrees.  Symptoms such as pain, stiffness, or aching in the area of the spine affected by injury should be noted, as should muscle spasm, guarding, or abnormal gait.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should be noted, as should any additional disability due to these factors.  

4.  The RO also should schedule the Veteran for a VA examination in order to ascertain the nature and likely etiology of the claimed leg pain.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current disability manifested by leg pain is causally related to an event or incident of the Veteran's service or is caused or aggravated by his service-connected low back disability.  

All tests and studies deemed necessary by the examiner should be performed.  

A complete rationale must be provided for each opinion expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices.

5.  The Veteran further should be afforded a VA examination determine the nature and likely etiology of the claimed MS.  The Veteran's claims file should be made available to the examiner, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed.  

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current disability manifested by MS had its clinical onset in service or during the appropriate presumptive period thereafter.  

A complete rationale should be given for all opinions and conclusions expressed in a report.

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices.

6.  Finally, the RO should schedule the Veteran for a VA examination to ascertain the nature and likely etiology of the claimed sinusitis.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current sinus disability is due to any event or incident of the Veteran's period of active service.

All tests and studies deemed necessary by the examiner should be performed.  

A complete rationale must be provided for each opinion expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices.

7.  Finally, the RO should schedule the Veteran for a VA examination to ascertain the nature and likely etiology of the claimed depression.  The claims file should be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  

Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any disability manifested by depression had its clinical onset during the Veteran's period of active service or was caused or aggravated by a service-connected disability.  

A complete rationale must be provided for each opinion expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices.


8.  After completing all indicated development, the RO should readjudicate the Veteran's claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



